                                                                   Case 2:17-cv-01919-JCM-BNW Document 160
                                                                                                       159 Filed 05/26/20
                                                                                                                 05/22/20 Page 1 of 2




                                                            1    DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                            2    NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            3    REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                            8
                                                                 Attorneys for The Bank of New York Mellon, fka
                                                            9    The Bank of New York, as Trustee for the
                                                                 Certificateholders of CWALT, Inc., Alternative
                                                            10   Loan Trust 2004-30CB, Mortgage Pass-Through
                                                                 Certificates Series 2004-30CB
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                             UNITED STATES DISTRICT COURT
                      LAS VEGAS, NEVADA 89134




                                                            12                                    DISTRICT OF NEVADA
AKERMAN LLP




                                                            13   THE BANK OF NEW YORK MELLON FKA                  Case No.: 2:17-cv-01919-JCM-BNW
                                                                 THE BANK OF NEW YORK, AS TRUSTEE
                                                            14   FOR THE CERTIFICATE HOLDERS OF
                                                                 CWALT, INC., ALTERNATIVE LOAN TRUST              STIPULATION  AND    ORDER TO
                                                            15   2004-30CB, MORTGAGE PASS-THROUGH                 DISMISS CLAIMS BETWEEN THE
                                                                 CERTIFICATES SERIES 2004-30CB,                   BANK OF NEW YORK MELLON AND
                                                            16                                                    SATICOY BAY LLC SERIES 3333
                                                                                             Plaintiff,           HILLINGDON WITH PREJUDICE
                                                            17   vs.
                                                            18   JOHN FERRARO; NORTHSHORES OWNERS
                                                                 ASSOCIATION; RED ROCK FINANCIAL
                                                            19   SERVICES, LLC; and SATICOY BAY LLC
                                                                 SERIES 3333 HILLINGDON,
                                                            20
                                                                                             Defendants.
                                                            21
                                                                 SATICOY   BAY         LLC      SERIES     3333
                                                            22   HILLINGDON,

                                                            23                               Counterclaimant,
                                                                 vs.
                                                            24
                                                                 THE BANK OF NEW YORK MELLON FKA
                                                            25   THE BANK OF NEW YORK, AS TRUSTEE
                                                                 FOR THE CERTIFICATE HOLDERS OF
                                                            26   CWALT, INC., ALTERNATIVE LOAN TRUST
                                                                 2004-30CB, MORTGAGE PASS-THROUGH
                                                            27   CERTIFICATES SERIES 2004-30CB,

                                                            28                               Counterdefendant.

                                                                 51489693;1
                                                                   Case 2:17-cv-01919-JCM-BNW Document 160
                                                                                                       159 Filed 05/26/20
                                                                                                                 05/22/20 Page 2 of 2




                                                            1                 PLEASE TAKE NOTE that The Bank of New York Mellon, fka The Bank of New York, as

                                                            2    Trustee for the Certificate Holders of CWALT, Inc., Alternative Loan Trust 2004-30CB, Mortgage

                                                            3    Pass-Through Certificates Series 2004-30CB (BoNYM) and Saticoy Bay LLC Series 3333

                                                            4    Hillingdon (Saticoy Bay), by and through their respective counsel of record, hereby stipulate and

                                                            5    agree to dismiss all claims between BoNYM and Saticoy Bay with prejudice pursuant to Rule

                                                            6    41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each party to this stipulation to bear its own

                                                            7    costs and fees. This dismissal shall not affect the other claims in this lawsuit.

                                                            8                 The parties also stipulate that lis pendens, recorded July 21, 2017 as Instrument No.
                                                            9    20170721-0002220, in cancelled and expunged.

                                                            10                DATED this 22nd day of May, 2020.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   AKERMAN LLP                                           THE LAW OFFICES OF MICHAEL F. BOHN, ESQ.,
                                                                                                                       LTD.,
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   /s/ Rex D. Garner                                     /s/ Adam R. Trippiedi
                                                                 DARREN T. BRENNER, ESQ.                               MICHAEL F. BOHN, ESQ.
                                                            14   Nevada Bar No. 8386                                   Nevada Bar No. 1641
                                                                 NATALIE L. WINSLOW, ESQ.                              ADAM R. TRIPPIEDI ESQ.
                                                            15   Nevada Bar No. 12125                                  Nevada Bar No. 12294
                                                            16   REX D. GARNER, ESQ.                                   2260 Corporate Circle, Suite 480
                                                                 Nevada Bar No. 9401                                   Henderson, NV 89074
                                                            17   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, NV 89134
                                                            18   Attorneys for The Bank of New York Mellon,            Attorneys for Saticoy Bay LLC Series 3333
                                                                 fka The Bank of New York, as Trustee for the          Hillingdon
                                                            19   Certificateholders   of     CWALT,      Inc.,
                                                                 Alternative    Loan     Trust     2004-30CB,
                                                            20   Mortgage Pass-Through Certificates Series
                                                                 2004-30CB
                                                            21

                                                            22
                                                                                                                  ORDER
                                                            23
                                                                                                         IT IS SO ORDERED.
                                                            24

                                                            25                                           _________________________________________
                                                                                                         UNITED STATES DISTRICT COURT JUDGE
                                                            26                                           Case No.: 2:17-cv-01919-JCM-BNW
                                                                                                                    May 26, 2020
                                                                                                         DATED: _________________________________
                                                            27

                                                            28
                                                                                                                   2
                                                                 51489693;1
